DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 5, 7-11, 14, 15 and new claim 16-18 are under examination.
Claim 1-4 and 12 are withdrawn from examination.
Claim 5, 7-11 and 14-18 are rejected. 
Withdrawn Rejections
The 112, second paragraph rejections over claim 5-11, 14 and 15 set forth in previous office action have been withdrawn in light of Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5, 7, 8, 9, 10, 14, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2011/0104361 A1) and in view of Kalenian (WO 01/30173, Applicants’ IDS submitted on 05/11/2018, Foreign Patent Documents, cite no. 3, which corresponds to Kalenian (US 7,419,692 B1)). 
It is noted Kalenian (US 7,419,692 B1) is the same disclosure as in Kalenian (WO 01/30173) wherein Kalenian (‘692) is used herein for citations. 
Regarding claim 5, 8, 10, 14, 15, 16 and 17, Miyazawa et al. (Miyazawa, ‘361) discloses a method of obtaining a freeze-dried taste improving agent comprising an extract of roasted coffee bean (dried coffee powder) (‘361, [0032]). Miyazawa discloses the method comprising extracting ground, roasted coffee beans with water (‘361, [0032]) to obtain the extract; and subjecting the extract to the same purification steps for tea leaves to obtain the agent (‘361, [0032]). Miyazawa discloses the purification (concentrating) steps (‘361, [0024]) comprising any one or a combination of two or more of purification methods, membrane (filtration) treatments including absorbents, ultrafiltration membrane, reserves osmosis membrane, dialysis membrane and cation-exchange resin (‘361, [0025]-[0031]).
With respect to new limitation in claim 5, “…extracting coffee solids from roasted and gound coffee beans, using water having a temperature between 0C and 50C, to form a first coffee extract…”,  Miyazawa does not explicitly disclose the extracting step to obtain the extract, using water at a temperature between 0°C and 50°C. 
However, Kalenian discloses a method of obtaining roasted coffee extract comprising extracting roasted coffee beans with consumable liquid solvent, water (‘692, claim 1, claim 31) with temperature is between 90 and 212 degrees Fahrenheit (‘692, claim 31), which corresponds to 32.2°C to 100°C. Additionally, Kalenian clearly recognize roasted, ground coffee as a solid raw materials are commonly In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Kalenian and Miyazawa are of the same field of endeavor of making extract with improved taste for food application from ground, roasted coffee beans. It would have been obvious to one of ordinary skill in the art to be motivated to use Kalenian’s water temperature between 90 and 212 degrees Fahrenheit (32.2°C to 100°C), in Miyazawa’s method comprising the method comprising extracting ground, roasted coffee beans with water (‘361, [0032]) to obtain the extract, since Kalenian clearly teaches successful water temperature to obtain an extract from roasted coffee beans. Additionally, Kalenian clearly recognize solid raw materials such as roasted, ground coffee are commonly extracted with aqueous solvent to form consumable aqueous extracts for use in foods (‘692, col. 1, ln. 27-31).
 With respect to claim 14, Kalenian’s water temperature of between 90 and 212 degrees Fahrenheit (32.2°C to 100°C) in the extracting step overlaps the cited range of between 10°C and 40°C. With respect to claim 15, modified Miyazawa does not explicitly teach the water temperature of 25°C, however it would have been obvious to one of ordinary skill in the art to adjust the water temperature including at 25°C (77°F) in modified Miyazawa’s method as a matter of water temperature preference, absent a clear and convincing argument or evidence to the contrary. With respect to new claim 16, modified Miyazawa does not explicitly teach the water temperature of between 20°Cand 30°C. However, modified Miyazawa discloses endpoint of 32.2°C, which is considered close to Applicant’s range value of 30°C; it would have been obvious to one of ordinary skill in the art to adjust the water 
With respect to the limitation of “…the filtering comprises subjecting the first coffee extract to a membrane that reduces a concentration of components having molecular weight less than 1 kDa to form a filtered coffee extract…”, Miyazawa discloses the purification steps (‘361, [0024]) comprising any one or a combination of two or more of the purification methods, membrane (filtration) treatments including the reserves osmosis membrane (‘361, [0025]-[0031]). However, Miyazawa does not explicitly disclose the membrane that reduces a concentration of components having molecular weight less than 1 kDa. However, Kalenian discloses the method comprising a filtration based system with a filtration membrane for concentrating coffee extract (‘692, col. 19-col.20) including reverse osmosis methods (‘692, col. 7, ln. 50-57) with a reverse osmosis membrane having a molecular weight cutoff of less than about 1,000 Da (1 kDa) (‘692, col. 20, ln. 42-47). It would have been obvious to one of ordinary skill in the art to be motivated to employ Kalenian’s reverse osmosis membrane having a molecular weight cutoff of less than about 1,000 Da (1 kDa) (‘692, col. 20, ln. 42-47) in Miyazawa’s process to provide a desired flavor and/or fragrance component of the extract (‘692, col. 20, ln. 24-29). With respect to claim 5 and 10, modified Miyazawa discloses freeze-drying the extract to obtain a powder (‘361, [0031]). 
With respect to claim 7, 8 and 18, as discussed above, Kalenian discloses the method comprising a filtration based system with the filtration membrane for concentrating the coffee extract (‘692, col. 19-col.20) including reverse osmosis methods (‘692, col. 7, ln. 50-57) with the reverse osmosis membrane having a molecular weight cutoff of less than about 1,000 Da (1 kDa) (‘692, col. 20, ln. 42-47). It would have been obvious to one of ordinary skill in the art to be motivated to employ Kalenian’s reverse osmosis membrane having a molecular weight cutoff of less than about 1,000 Da (1 kDa) (‘692, col. 20, ln. 42-47) in Miyazawa’s process to provide a desired flavor and/or fragrance component of the extract (‘692, col. 20, ln. 24-29). Modified Miyazawa discloses similar material, ground, roasted coffee 
Regarding claim 9, modified Miyazawa discloses the purification steps (‘361, [0024]) comprising the combination of two or more of purification methods, membrane (filtration) treatments including absorbents, ultrafiltration membrane, reserves osmosis membrane, dialysis membrane and cation-exchange resin (‘361, [0025]-[0031]), hence modified Miyazawa two or more purification methods encompasses concentrating the extract prior to the freeze-drying step. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2011/0104361 A1) and Kalenian (WO 01/30173, Applicants’ IDS submitted on 05/11/2018, Foreign Patent Documents, cite no. 3, which corresponds to Kalenian (US 7,419,692 B1)) as applied to claim 5 above, and further in view of Mandralis (WO 99/52378).
Regarding claim 11, modified Miyazawa discloses the claimed invention as discussed in claim 5. Miyazawa does not explicitly discloses extracting coffee aroma from a raw material, roasted coffee beans (‘361, [0032]). However, Mandralis teaches a method of improving aroma and flavor of coffee powder (‘378, Abstract).  Mandralis teaches a step of concentrating collected aroma components from roasted, ground coffee beans (pg. 4- 5) and adding the aroma to a coffee powder (pg. 6-7) prior to a freeze-drying the coffee powder. Miyazawa and Mandralis are of the same field of endeavor of freeze dried coffee powder with improved flavor. It would have been obvious to one of ordinary skill in the art to be motivated by Mandralis’ concentrating collected aroma components from roasted, ground coffee beans (pg. 4- 5) and adding the aroma in modified Miyazawa’s method to provide a desired flavor profile in a finished beverage product. 
Response to Arguments
Applicant asserts “…Claim 1 of Kalenian explicitly recites “[a] method for forming a concentrated coffee extract from a quantity of solid raw material consisting essentially of unground roasted coffee” which comprises steps of “supplying a volume of a consumable liquid solvent to the quantity of solid raw material consisting essentially of unground roasted coffee” and “extracting coffee solids from the solid raw material consisting essentially of unground roasted coffee” (emphasis added). As a result, the Patent Office’s allegation that Claims 1 and 31 of Kalenian disclose “a method of obtaining roasted coffee extract comprising extracting ground, roasted coffee beans with consumable liquid solvent, water [...] with temperature is between 90 and 212 degrees Fahrenheit” is explicitly contradicted by these claims.
The remainder of the secondary reference Kalenian also fails to disclose or suggest extracting coffee solids from roasted and ground coffee beans, using water having a temperature between 0 °C and 50 °C. Moreover, even if Kalenian did somehow suggest the recited water temperature for extraction (to which Applicant does not acquiesce), nevertheless obviousness of the claimed process over Miyazawa and Kalenian has not been established. As set forth in KSR, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.”1 Here, the Patent Office merely provided a conclusory statement regarding the proposed modification of the primary reference and thus did not provide the requisite rationale underpinning to establish a prima facie case of obviousness…”. (Remarks, pg. 6-7).

Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
With respect to new limitation in claim 5, “…extracting coffee solids from roasted and gound coffee beans, using water having a temperature between 0C and 50C, to form a first coffee extract…”,  Miyazawa does not explicitly disclose the extracting step to obtain the extract, using water at a temperature between 0°C and 50°C. 
However, Kalenian discloses a method of obtaining roasted coffee extract comprising extracting roasted coffee beans with consumable liquid solvent, water (‘692, claim 1, claim 31) with temperature is between 90 and 212 degrees Fahrenheit (‘692, claim 31), which corresponds to 32.2°C to 100°C. Additionally, Kalenian clearly recognize roasted, ground coffee as a solid raw materials are commonly extracted with aqueous solvent to form consumable aqueous extracts for use in foods (‘692, col. 1, ln. 27-31).  Kalenian’s consumable liquid solvent, water (‘692, claim 1, claim 31) with the temperature of between 90 and 212 degrees Fahrenheit (32.2°C to 100°C), overlaps the with the cited range of between 0°C and 50°C as cited in claim 5; and the range of “…between 10°C and 40°C…” in claim 14. In the case 
 Kalenian and Miyazawa are of the same field of endeavor of making extract with improved taste for food application from ground, roasted coffee beans. It would have been obvious to one of ordinary skill in the art to be motivated to use Kalenian’s water temperature between 90 and 212 degrees Fahrenheit (32.2°C to 100°C), in Miyazawa’s method comprising the method comprising extracting ground, roasted coffee beans with water (‘361, [0032]) to obtain the extract, since Kalenian clearly teaches successful water temperature to obtain an extract from roasted coffee beans. Additionally, Kalenian clearly recognize solid raw materials such as roasted, ground coffee are commonly extracted with aqueous solvent to form consumable aqueous extracts for use in foods (‘692, col. 1, ln. 27-31).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792